DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/07/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the positioner in claims 29-30 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear what Applicant means by “housing to receive a bearing” is it the same bearing as recited in line three or a different bearing? Applicant’s disclosure appears to only show one bearing on that side. To advance prosecution of case on merits, Examiner interprets it to mean the same bearing.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-24,28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2012/0068559).
Regarding claim 17, Nakamura et al. discloses:
A housing (18) for an electric motor (abstract), the housing comprising: 
a tubular wall (by numerals 10,17,18) extending in an axial direction of the housing (18); and 
closures (20, see annotated Fig 2 below) positioned at opposite axial ends of the tubular wall to rotatably support opposite axial end portions of a rotor; 
wherein at least one of the closures is separate from the tubular wall (see annotated Fig 2 below, Nakamura et al. show the closure being integral, but located further away from the tubular wall) and includes a radially inner portion and a radially outer flange (see annotated Fig 2 below) that, in an assembled state, is in physical contact with a radially inner surface of the tubular wall and extends from the radially inner portion of the separate closure towards the opposite axial end (towards 20) of the tubular wall. 

    PNG
    media_image1.png
    910
    802
    media_image1.png
    Greyscale

      Nakamura et al. discloses the claimed invention except for mentioning that the closure or housing is formed of several pieces instead of an integrated unit. It would have been obvious to one having ordinary skill in the art before the effective filing of the invention was made to make the integrated closure or housing of several pieces instead, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.


Regarding claim 18/17, Nakamura et al. discloses wherein the radially inner portion of the separate closure includes a rotor supporting portion (see annotated Fig 2 below) to rotatably support an axial end portion of a rotor via a bearing (19c), wherein the rotor supporting portion includes an annularly shaped circumferential wall extending in the axial direction of the housing to receive a bearing (19c) therein to rotatably support an axial end portion of the rotor. 

    PNG
    media_image2.png
    926
    864
    media_image2.png
    Greyscale



Regarding claim 20/19, Nakamura et al. discloses wherein the rotor supporting portion of the separate closure includes a bearing insertion opening (by 19c for bearing 19 to be inserted) at an axial end thereof opposite to the axial end wall. 

Regarding claim 21/19, Nakamura et al. discloses wherein the radially inner portion includes a connection portion integrally connecting the flange with an axial end portion of the circumferential wall opposite to the axial end wall (see annotated Figures of Fig 2 above). 

Regarding claim 22/19, Nakamura et al. discloses wherein the through hole (20a) is provided with a non-rotationally symmetric shape such as a triangular or polygonal shape (para 49). 

Regarding claim 23/17, Nakamura et al. discloses wherein one of the closures is integral with the tubular wall (Fig 2 show it being integral). 



Regarding claim 28/17, Nakamura et al. discloses wherein the closure (20) separate from the tubular wall is press fit into the interior of an axial end portion of the tubular wall (para 35). 

Regarding claim 31/17, Nakamura et al. discloses wherein at least one of the closures and the tubular wall is press formed (para 35) or deep drawn. 

Regarding claim 32, Nakamura et al. discloses: An electric motor, comprising: the housing of claim 17; a stator (17, para 16) fixedly mounted inside of the housing (18) to generate a time-varying magnetic field; and a rotor rotatably mounted inside of the housing to be rotated by an interaction with the time-varying magnetic field generated by the stator (abstract, paras 16,23-25).


Regarding claim 29/17 and 30/29, Nakamura et al. discloses the invention as discussed above, except for a positioner or it having a specific shape (step). However a 
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Nakamura et al. discloses wherein the inner surface of the tubular wall includes a positioner to be brought into physical contact with the flange of the separate closure and wherein the positioner includes a step extending in the circumferential direction of the tubular wall and protruding radially inwardly. 
The motivation to do so would be based on it allowing for easier assembly and securing of elements. 
Nakamura et al. discloses the claimed invention except for the tubular wall to have a specific shape. It would have been an obvious matter of design choice to change the shape of the tubular wall wherein the inner surface of the tubular wall includes a positioner to be brought into physical contact with the flange of the separate closure and wherein the positioner includes a step extending in the circumferential direction of the tubular wall and protruding radially inwardly, since such a modification would have involved a mere change in the shape of a component. A change in shape if generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The motivation to do so would be based on it allowing for easier assembly and securing of elements.



Allowable Subject Matter
Claims 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 25/24 inter alia, the specific limitations of “…wherein the rotor supporting portion of the integral closure includes an axial end wall including a through hole extending in the axial direction to receive the rotor therein, and the axial end wall is located at an axial end of the circumferential wall facing or opposite to the closure separate from the tubular wall….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claim 26 and 27 also allowable for depending on claim 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834